UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1183


THOMAS RITTER; SALLY RITTER,

                 Plaintiffs – Appellants,

          v.

WASHINGTON     MUTUAL   BANK,   N.A.;   MORGAN     CHASE    BANK    HOME
LENDING,

                 Defendants – Appellees,

          and

SECURITY FINANCIAL       CORPORATION;    MICHAEL     G.     KENNY   AND
ASSOCIATES,

                 Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00438-GBL-TCB)


Submitted:   July 21, 2011                       Decided:   August 1, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Ritter; Sally Ritter, Appellants Pro Se.             Diana Margeaux
Witherspoon,  MILES   &  STOCKBRIDGE,   McLean,             Virginia,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas and Sally Ritter seek to appeal the district

court’s   order      dismissing,         with   prejudice,      their    amended

complaint against some but not all defendants.                  This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and    certain    interlocutory       and   collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                  The order that

the Ritters seek to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral   argument     because      the    facts   and   legal    contentions      are

adequately      presented   in    the    materials    before    the   court     and

argument would not aid the decisional process.



                                                                        DISMISSED




                                          2